DETAILED ACTION
1.	The applicant’s amendment filed 04/28/2022 was received. Claim 1 was amended. Claims 9-20 were cancelled. Claims 21-33 are new.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 01/28/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-8 are withdrawn per amendments of claim 1.

Reasons for Allowance
5.	Claims 1-8 & 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A system, comprising: 
a chamber body defining an interior volume; 
a first partition plate extending across the interior volume separating the interior volume into a processing volume and an unwinding volume; 
a second partition plate extending across the interior volume separating the interior volume into the processing volume and a winding volume; 
a reel-to-reel system operable to transport a continuous flexible substrate, comprising: 
an unwinding roller positioned in the unwinding volume, on which the continuous flexible substrate is wound prior to processing, and operable to unwind and release the continuous flexible substrate for the processing; and 
a winding roller positioned in the winding volume and operable to receive the continuous flexible substrate following the processing, and operable to wind the continuous flexible substrate thereon; and 
a molten metal coating assembly positioned in the processing volume and comprising: 
a kiss roller having a surface that picks up by contact a wet film comprising molten metal and deposits the wet film on the continuous flexible substrate; 
a primary melt pool operable to supply the molten metal to the kiss roller;
a secondary melt pool operable to replenish the molten metal in the primary melt pool; and 
an engagement mechanism coupled with the secondary melt pool and operable to move the secondary melt pool radially toward and radially away from the primary melt pool.” 
The closest prior arts of record, Belanger et al. (US 4,824,746 A), Belanger et al. (US 4,911,995 A), Lavoie et al. (US 2004/0159964 A1), Umehara et al. (US 2017/0072512 A1) & Herle et al. (US 2019/0190000 A1), do not disclose or suggest “a secondary melt pool operable to replenish the molten metal in the primary melt pool; and an engagement mechanism coupled with the secondary melt pool and operable to move the secondary melt pool radially toward and radially away from the primary melt pool” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 21 recites “A system, comprising: 
a chamber body defining an interior volume; 
a first partition plate extending across the interior volume separating the interior volume into a processing volume and an unwinding volume; 
a second partition plate extending across the interior volume separating the interior volume into the processing volume and a winding volume; 
a reel-to-reel system operable to transport a continuous flexible substrate, comprising: 
an unwinding roller positioned in the unwinding volume, on which the continuous flexible substrate is wound prior to processing, and operable to unwind and release the continuous flexible substrate for the processing; and 
a winding roller positioned in the winding volume and operable to receive the continuous flexible substrate following the processing, and operable to wind the continuous flexible substrate thereon; and 
a molten metal coating assembly positioned in the processing volume and comprising: 
a kiss roller comprising one or more internal heaters; 
a primary melt pool operable to supply the molten metal to the kiss roller;
a secondary melt pool operable to replenish the molten metal in the primary melt pool; and 
an engagement mechanism coupled with the secondary melt pool and operable to move the secondary melt pool radially toward and radially away from the primary melt pool.” 
The closest prior arts of record, Belanger et al. (US 4,824,746 A), Belanger et al. (US 4,911,995 A), Lavoie et al. (US 2004/0159964 A1), Umehara et al. (US 2017/0072512 A1) & Herle et al. (US 2019/0190000 A1), do not disclose or suggest “a secondary melt pool operable to replenish the molten metal in the primary melt pool; and an engagement mechanism coupled with the secondary melt pool and operable to move the secondary melt pool radially toward and radially away from the primary melt pool” as in the context of independent claim 21. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 29 recites “A system, comprising: 
a chamber body defining an interior volume; 
a first partition plate extending across the interior volume separating the interior volume into a processing volume and an unwinding volume; 
a second partition plate extending across the interior volume separating the interior volume into the processing volume and a winding volume; 
a reel-to-reel system operable to transport a continuous flexible substrate, comprising: 
an unwinding roller positioned in the unwinding volume, on which the continuous flexible substrate is wound prior to processing, and operable to unwind and release the continuous flexible substrate for the processing; and 
a winding roller operable to receive the continuous flexible substrate following the processing, and operable to wind the continuous flexible substrate thereon; and 
a molten metal coating assembly positioned in the processing volume and comprising: 
a kiss roller having a surface that picks up by contact a wet film comprising molten metal and deposits the wet film on the continuous flexible substrate; 
a primary melt pool operable to supply the molten metal to the kiss roller;
a secondary melt pool operable to replenish the molten metal in the primary melt pool; and 
an engagement mechanism comprising a pneumatic cylinder, coupled with the secondary melt pool, and operable to move the secondary melt pool radially toward and radially away from the primary melt pool.” 
The closest prior arts of record, Belanger et al. (US 4,824,746 A), Belanger et al. (US 4,911,995 A), Lavoie et al. (US 2004/0159964 A1), Umehara et al. (US 2017/0072512 A1) & Herle et al. (US 2019/0190000 A1), do not disclose or suggest “a secondary melt pool operable to replenish the molten metal in the primary melt pool; and an engagement mechanism comprising a pneumatic cylinder, coupled with the secondary melt pool, and operable to move the secondary melt pool radially toward and radially away from the primary melt pool” as in the context of independent claim 29. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717